Citation Nr: 0412882
Decision Date: 05/18/04	Archive Date: 07/21/04

Citation Nr: 0412881	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  92-04 248	)	DATE MAY 18 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Parkinson's 
syndrome/disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


VACATUR


The veteran served on active military duty from January 1974 
to August 1975.

Previously, in an August 2000 decision, the Board of 
Veterans' Appeals (Board) denied the issue of entitlement to 
service connection for Parkinson's syndrome/disease.

Thereafter, the veteran attempted to reopen his claim in 
August 2002 with the submission of a June 2000 statement 
proffered by a private neurologist, Jane Pearson, M.D.  In 
September 2002, the RO sent a development letter, including 
notification of the laws and regulations affected by the 
Veteran's Claims Assistance Act of 2000.  In response, the 
veteran submitted a statement by Dr. Pearson dated in 
September 2002, which was very similar to the letter dated in 
June 2000.  In a November 2002 rating decision, the RO 
declined to reopen the claim, noting that the September 2002 
statement of Dr. Pearson was essentially a duplicate of that 
dated in June 2000, which had previously been considered.

In January 2004, the RO received a congressional inquiry from 
the veteran's representative, which included a statement by a 
VA medical expert, Anthony Nicholas, M.D., Ph.D., Associate 
Professor of Neurology and Assistant Chief of Neurology at 
Birmingham VA Medical Center (MC), dated in August 2003.  In 
his statement, Dr. Nicholas concurred with Dr. Pearson's 
findings.  Nonetheless, the RO again declined to reopen the 
previously denied claim in a January 2004 rating decision, 
noting that Dr. Nicholas' statement offered no new and 
material evidence, as it is, essentially, duplicative of the 
evidence offered by Dr. Pearson and previously considered.

In February 2004, the Veteran's Service Center Manager from 
the Montgomery, Alabama RO requested that the Board review 
it's August 2000 decision to determine if, in fact, the June 
2000 statement by Dr. Pearson had been considered in the 
Board's decision.  In explaining his request, the manager 
observed that Dr. Pearson's June 2000 opinion was stamped 
"Received" at the Board on August 4, 2000, which was prior 
to the August 28, 2000 date of decision.  However, it did not 
appear that the opinion had been considered by the Board.  In 
fact, the Board specifically stated that

The veteran has not submitted any medical 
opinion that identifies any symptoms 
noted in service as a precursor of his 
Parkinson's disease, or that specifically 
relates his Parkinson's disease to active 
service.

Further review of the record revealed that the original 
statement from Dr. Pearson had, in fact, been received by the 
RO in July 2000.  Because the case was at the Board at this 
time, the RO forwarded the evidence to the Board, where it 
was received on August 4, 2000.  However, the undersigned 
Veterans' Law Judge (then Member of the Board) had already 
entered a decision in the claim, and the claims file had been 
forwarded to dispatch for dissemination.  The medical 
evidence was associated with the claims folder; but, 
inadvertently, the claims folder was not returned to the 
Veterans' Law Judge for consideration of the newly received 
evidence and appropriate action.

The decision was therefore entered without consideration of 
the July 2000 statement by Dr. Pearson.  The claims folder 
was thereafter returned to the RO.

Inasmuch as additional pertinent evidence was received before 
the August 2000 decision was dispatched, the Board's August 
2000 denial of service connection for Parkinson's 
syndrome/disease must be VACATED to assure due process.  38 
C.F.R. § 20.904 (2002).  A new decision, based upon a review 
of the entire evidence of record, including the June 2000 
statement by Dr. Pearson and all subsequently received 
additional medical evidence, will be entered.




ORDER

The Board's August 28, 2000 decision, which denied service 
connection for Parkinson's syndrome/disease, is VACATED.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



Citation Nr: 0022818	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  92-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Parkinson's 
syndrome/disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1974 to August 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Montgomery, Alabama, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This case was last before the Board in April 1999, at which 
time it was remanded to the RO for additional development.  
The requested development has been completed, and the case 
has been returned to the Board for further review.  

FINDINGS OF FACT

1.  The veteran has submitted evidence of a current diagnosis 
of Parkinson's disease, evidence of a head trauma during 
service, and a medical opinion which notes that a head trauma 
is a possible cause of Parkinson's disease.

2.  All neurological evaluations conducted during service 
were normal, including the examination conducted following 
the veteran's April 1974 closed head trauma; the service 
medical records are negative for a diagnosis of Parkinson's 
disease.  

3.  The service medical records are completely negative for 
evidence of exposure to Agent Orange or other toxic 
substances, and such exposure may not be presumed. 

4.  The evidence does not contain a medical opinion that 
explicitly relates the veteran's Parkinson's disease to a 
head trauma in service, surgery in service, or chemical 
exposure during service; medical opinions have been expressed 
which describe the veteran's Parkinson's disease as either 
idiopathic, or as related to toxic exposure to substances at 
the veteran's place of employment in the early 1980's, and as 
unlikely to have been caused by a single closed head trauma.

5.  The case does not involve a complex medical issue of 
controversy.  
CONCLUSIONS OF LAW

1.  Parkinson's syndrome/disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.307(a)(6), .3.309(e) (1999).

2.  The need for an independent medical opinion in not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed Parkinson's 
disease as a result of active service.  He states that he 
experienced muscle spasms, sleep problems, and nervousness in 
service, all of which are precursors to Parkinson's disease.  
The veteran notes that he sustained a head injury in service, 
and that head injuries can sometimes result in Parkinson's 
disease.  He has also argued that the anesthesia from a 
surgery conducted in service and exposure to toxic chemicals 
during service may have been the cause of his disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A review of the service medical records shows that on the 
January 1974 entrance examination, the summary of defects and 
diagnoses indicated high frequency hearing loss of the right 
ear, and an injury to the right wrist.  

April 1974 records reveal that the veteran fell and hit his 
head while playing football.  He was said to have been 
unconscious for some period of time, but he was awake when 
picked up by the ambulance.  He experienced some amnesia for 
the events that immediately followed his injury, as well as 
nausea and vomiting with a mild headache.  A neurological 
examination was normal.  The headache was gone by the next 
day, but there was some left-sided neck pain and spasms.  An 
X-ray study was unremarkable.  The assessment was a 
concussion.  The veteran was discharged the day following the 
injury.

April 1975 records show that the veteran was admitted for an 
exploration of an old laceration of his right flexor pollicis 
longus tendon.  The site of the injury was explored under 
general anesthesia.  There was no indication of any 
complications or abnormalities during the surgery.  

On a Report of Medical History obtained in July 1975, the 
veteran answered "yes" for a history of dizziness, head 
injury, cramps in his legs, frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  The remarks portion of the report indicates that 
dizziness referred to occasional episodes since an operation 
on his right hand.  The head injury referred to a loss of 
consciousness after striking his head in March 1974.  Cramps 
in his legs referred to right leg cramping while swimming 
three weeks previously.  Frequent trouble sleeping referred 
to problems since his discharge from the hospital secondary 
to taking sleeping pills.  The July 1975 discharge 
examination conducted at the same time as the Report of 
Medical History notes that the neurologic examination was 
normal.  The head was also found to be normal.  

Private medical records dated from September 1988 to 
September 1989 show that the veteran was seen in September 
1988 for complaints of a six month history of a tremor of the 
left arm.  This had been continuous, but worse with 
contraction, and it was worsening over time.  He was now 
beginning to notice a tremor of the left leg, and his muscles 
were always aching.  His family history was negative for a 
familial tremor or Parkinsonism.  The assessment was tremor, 
action versus Parkinsonism.  

September 1988 records from the University of Alabama at 
Birmingham note that the veteran was admitted for evaluation 
of left arm and leg trembling.  This had started as an 
intermittent tremor about one year prior to admission, but 
over the past six months it had become associated with an 
inability to use the arm and some problems with gait.  The 
impression was that the veteran had what appears to be a 
typical resting Parkinsonian tremor.  The veteran related a 
history of exposure to lead and iron for many years due to 
his work as a plumber, with some mental status changes 
prompting hospitalization with a liver biopsy.  The history 
of the surgery of the forearm was also noted.  The 
impressions included unilateral Parkinson's, heavy metal 
toxicity, with a brain tumor or cervical spine tumor less 
likely.  

December 1988 records from Jackson Memorial Hospital in 
Miami, Florida, and the University of Miami state that the 
veteran had a history of symptoms of Parkinsonism for four 
years.  His local physician had suspected Parkinson's, and 
had sent him to the University of Alabama at Birmingham for 
further evaluation.  After further tests, the diagnoses had 
been Parkinson's related to toxic exposure in the early 
1970's.  The veteran's initial symptoms had been a tremble of 
the hand four years previously that had progressively become 
worse.  A neurological evaluation indicated that the 
veteran's past medical history was interesting for the fact 
that about five years ago while working for a plumbing 
company, the veteran had found himself becoming very sleepy.  
He underwent medical evaluation, which resulted in 
hospitalization and a liver biopsy.  The veteran was told 
that he had suffered a toxic exposure to a chemical.  This 
resulted in a safety inspection of his employer, which caused 
them to be shut down for a week.  The unsafe use of three 
chemicals was noted.  A second employee had also become 
sleepy, although the veteran was unsure if they had developed 
the remainder of his current symptoms.  The evaluation also 
noted that the veteran had sustained a head injury during 
service, with a loss of consciousness.  Furthermore, the 
veteran stated that he had been asked to participate in the 
clean up of an airplane crash site, and as this was the 
Vietnam era, he was curious as to what chemicals had been in 
the plane, and whether he had been exposed to them.  However, 
there was no clear history or particular evidence of 
chemicals on the plane.  Finally, the right hand surgery was 
noted, and the veteran said he did not wake up for a period 
of two or three days.  There was no family history of 
Parkinson's disease, but the veteran did not know of his 
biological father.  Following examination, the impression was 
Parkinsonism, most likely idiopathic Parkinson's disease, 
stage three.  The examiner added that aside from the 
possibility of idiopathic Parkinson's disease, one had to 
wonder about the significance of the liver biopsy, and 
speculated that the veteran might have some toxically induced 
syndrome, or Wilson's disease.  

September 1989 records indicate that the veteran was 
hospitalized and evaluated for his Parkinson's disease at 
Vanderbilt University.  He was said to have developed a 
tremor in his left upper extremity in 1985 or 1986 at the age 
of 28 years.  His symptoms included being unable to go to 
sleep, spasms of the left leg, anxiety, and depression.  His 
past medical history was noted, including the reconstructive 
surgery of the right thumb in service, as well as exposure to 
numerous industrial solvents.  

The veteran was afforded a hearing before a hearing officer 
at the RO in December 1991.  He stated that he began working 
as a plumber during service.  The veteran testified that he 
had been knocked unconscious while playing football, and that 
mouth to mouth resuscitation was required to restore his 
breathing.  He remained unconscious until he reached the 
emergency room.  After his injury, he began to have headaches 
and muscle spasms on the left side of his neck.  He continued 
to have migraine headaches following this injury.  The 
veteran stated that he had first been told about four years 
ago when he was 30 years old that he had developed 
Parkinson's disease.  He said that he was told by his 
neurologist that the odds of a person his age contracting 
Parkinson's disease were one in a million unless something 
had caused the onset.  However, they were unaware of his head 
injury.  See Transcript. 

A January 1992 statement from one of the veteran's private 
doctors, J. Pearson, M.D., noted that Parkinson's syndrome 
can follow severe head injury, and further indicated that 
this syndrome was described most fully in the case of old 
boxers.  She added that other types of trauma could also give 
rise to the syndrome.  

Additional records from Dr. Pearson are contained in the 
claims folder.  A January 1992 medical history shows that the 
veteran reported a head injury and concussion during service 
in 1974.  The veteran indicated that he had to be 
resuscitated by the ambulance crew and hospitalized for two 
to three weeks.  He had some spasm on his left side at that 
time.  The right hand surgery in 1975 was also noted.  The 
veteran indicated that he began to develop shaking of the 
left side of his body at about age 20, and that it had become 
worse.  He had subsequently received a diagnosis of 
Parkinson's disease or Parkinsonism.  The veteran was 
uncertain as to what role his head injury in service had 
played in the development of this disability.  Further 
records dated through 1996 indicate that the veteran 
continued to be followed by Dr. Pearson for his Parkinson's 
disease, but these records are negative for any comments 
pertaining to the history or etiology of this disability.  

VA treatment records from February 1994 show that the veteran 
was seen for examination of miscellaneous neurological 
disorders.  The veteran gave a history of a closed head 
trauma in 1974, and noted that this was the only closed head 
trauma he had ever sustained.  He indicated that he had begun 
to experience cramps and spasms of the left shoulder shortly 
after this trauma.  A tremor of the left hand had developed 
when he was 18 years old.  The veteran had experienced 
changes in his voice in his 20's, and a change in his walk in 
his 30's.  

Private medical records dated February 1996 state that the 
veteran had developed left-sided symptoms of stiffness, 
slowness, and tremor over nine years ago.  He had been 
diagnosed with Parkinson's disease approximately six years 
ago.  

An October 1996 VA neurological examination reflects that the 
veteran reported the onset of left-sided tremors at the age 
of 17, which occurred following a trauma to the head in 
service.  Since that time, he reports progressive onset 
Parkinsonism type symptoms.  He was noted to have been 
evaluated by numerous neurologists, including those at the 
University of Alabama at Birmingham and the University of 
Miami.  The veteran reported, although the examiner noted 
that the records were not in front of him, that these doctors 
had all concluded that he has Parkinsonism, and that it is 
temporally related to the head trauma.  He further reported 
that work-ups for other causes had been negative, but those 
records were also not available.  Following examination, the 
diagnosis was Parkinsonism.  The examiner did not express an 
opinion as to the etiology of this disability. 

The veteran was afforded a VA neurological evaluation in June 
1997.  He related the onset of Parkinson's to exposure to 
Agent Orange while stationed in Idaho.  He had also believed 
that his symptoms were secondary to a head trauma sustained 
in 1974.  In relevant part, the examiner stated that he was 
unaware of any data relating Parkinsonism to a single episode 
of head trauma.  It was noted that occasionally Parkinsonism 
would be brought on by head trauma that is related to post-
encephalitic Parkinsonism.  The possibility that the veteran 
had an early age onset of idiopathic Parkinson's disease was 
a likely explanation of his current disability.  Dementia 
pugilistica was often seen in the setting of recurrent head 
trauma.  A search of medical literature did not reveal any 
cases of Parkinsonism secondary to a single bout of head 
trauma. 

In a May 1998 report of a history and physical from Dr. 
Pearson, the veteran was placed on observation bed rest for 
back pain.  He was noted to have a history of Parkinson's 
disease since age 20.  His past medical history included 
being knocked out while playing football in 1974 while in 
service.  The impression included Parkinson's disease.

The veteran was afforded a hearing before the undersigned 
Board member in December 1998.  He noted that his Parkinson's 
disease had first been diagnosed eight years after service 
when he was 29 years of age.  The veteran testified that he 
had been knocked unconscious in service, and that his tremors 
had begun not long afterwards.  He added that he had been 
hospitalized for three weeks following this injury.  The 
veteran noted that he worked with the National Parkinson's 
Foundation.  He said that his doctors stated that Parkinson's 
can be caused by head trauma, and that he often told the 
doctors he met through his work that he believed his case was 
caused by head trauma.  The veteran stated that they all 
agreed with him.  He said that he had continuously suffered 
from muscle spasms during the eight years between discharge 
and the diagnosis of Parkinson's disease.  The veteran added 
that several VA doctors had told him his Parkinson's disease 
was related to head trauma.  See Transcript. 

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
Parkinson's disease.  He has submitted numerous medical 
reports to confirm that he currently has this disability.  
Although the service medical records do not contain a 
diagnosis of Parkinson's disease, they do show that the 
veteran sustained a head trauma.  Finally, the veteran has 
submitted a January 1992 opinion from one of his private 
doctors stating that head trauma may be a cause of 
Parkinson's disease.  Therefore, the veteran's claim is well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, the Board is cognizant of the fact that in 
March 1995 the veteran's representative requested that the 
opinion of an independent medical expert (IME) be obtained 
with respect to this issue.  The Board may obtain an advisory 
medical opinion from one or more independent medical experts 
when, in its opinion, additional medical opinion is warranted 
by the medical complexity or controversy involved in an 
appeal.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The 
necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  In this case, the Board does not believe 
that a request for a medical opinion is warranted for the 
issue at hand and notes that the record as it currently 
stands contains several medical opinions specifically 
addressing the questions of onset and etiology of the claimed 
disability.

Upon review of the current evidentiary record, the Board is 
unable to find that service connection is merited for 
Parkinson's disease.  The service medical records are 
completely negative for a diagnosis of Parkinson's disease.  
The evidence indicates that Parkinson's disease was first 
diagnosed in 1988, which is 13 years after the veteran was 
discharged from active service.  Although more recent records 
and the veteran's testimony show that the veteran states he 
has experienced left arm tremors since he was in service, 
1988 records concerned with the initial diagnosis and 
treatment of the veteran's Parkinson's disease show that the 
veteran reported his symptoms began about four years prior to 
the diagnosis, which would place the onset of this disability 
approximately nine years after discharge.  The veteran has 
not submitted any medical opinion that identifies any 
symptoms noted in service as a precursor of his Parkinson's 
disease, or that specifically relates his Parkinson's disease 
to active service.  

The veteran contends that there are three possible inservice 
causes for his Parkinson's disease.  He argues that this 
disability either developed as a result of anesthesia 
administered during surgery in April 1975, as a result of 
exposure to toxic chemicals including possibly Agent Orange 
while clearing an airplane crash site, or as a result of a 
head trauma sustained in April 1974.  As for the contention 
that Parkinson's disease resulted from anesthesia 
administered during service, the Board notes that the veteran 
has not submitted a single medical opinion relating his 
Parkinson's disease to anesthesia.  

In regards to the possible exposure to toxic chemicals in 
service, there is simply no evidence to show that the veteran 
was ever exposed to such chemicals.  The veteran's DD 214 
notes that his military occupational specialty was a plumbing 
specialist, but the service medical records do not show 
exposure to toxic chemicals as a result of his duties as a 
plumber, and the only possible exposure noted by the veteran 
was in the cleanup of the airplane crash site and not in the 
regular course of his duties.  The history provided by the 
veteran in December 1988 to examiners at the University of 
Miami notes that there is no clear history or particular 
evidence of chemicals on the plane in which the veteran 
assisted in clearing the wreckage.  Although the cause of the 
veteran's Parkinson's disease was determined to be most 
likely idiopathic, these records do include speculation as to 
the possibility of some toxically induced syndrome.  However, 
the discussion is chiefly concerned with the veteran's 
exposure to and treatment for toxic chemicals at an unsafe 
worksite in the early 1980's.  The December 1988 history 
indicates that University of Alabama at Birmingham doctors 
related the veteran's Parkinson's disease to toxic exposure 
in the early 1970's, but a review of those records shows that 
they clearly refer to the exposure at the unsafe worksite and 
subsequent hospitalization in the early 1980s.  Finally, 
there is no evidence that the veteran served in Southeast 
Asia, so that exposure to Agent Orange may not be presumed.  
Parkinson's disease is not among the disabilities that have 
been associated with exposure to Agent Orange.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Therefore, there is no medical 
opinion relating the veteran's Parkinson's disease to 
exposure to toxic chemicals during active service.  

The veteran's primary contention is that his Parkinson's 
disease has developed as a result of a head trauma during 
active service.  The service medical records indicate that 
the veteran sustained a head trauma with loss of 
consciousness in April 1974.  He experienced headaches and 
muscle spasms on the left side of his neck the following day.  
Although the veteran has testified that he was hospitalized 
for two to three weeks, the service medical records show that 
he was actually discharged the day after he was injured.  As 
noted above, the veteran has submitted a January 1992 opinion 
which says that Parkinson's syndrome can follow severe head 
injury.  However, this opinion does not state that the 
veteran's Parkinson's disease developed or that it is as 
likely as not it developed as a result of the head trauma in 
service.  

The veteran has indicated that several of his other doctors 
have told him the head trauma was a cause of his Parkinson's 
disease.  All records that have been identified by the 
veteran have been obtained, but they are negative for such an 
opinion.  September 1988 records include a diagnosis of 
Parkinson's and heavy metal toxicity.  December 1988 records 
from the University of Miami and associated hospitals include 
an extensive review of the history of exposure to toxic 
substances as a result of the veteran's post-service 
employment, as well as his head injury and belief that he may 
have been exposed to chemicals in service.  However, the 
impression was Parkinsonism, most likely idiopathic 
Parkinson's disease.  The June 1997 VA examiner noted that he 
was unaware of any data relating Parkinson's disease to just 
a single head trauma, and that a search of medical literature 
was negative for such an indication.  This is consistent with 
the January 1992 opinion from the veteran's private doctor, 
which indicates that the best example of Parkinson's syndrome 
following head trauma is that of old boxers, who the Board 
notes would have sustained repeated head traumas over a long 
period of time.  The June 1997 examiner also believed that 
the most likely explanation for the veteran's Parkinson's 
disease was that it was idiopathic.  The Board recognizes the 
veteran's strong belief that his head trauma in service is 
the cause of his Parkinson's disease, but the veteran is not 
a physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as there is no 
evidence of a doctor who specifically relates the veteran's 
Parkinson's disease to the head trauma sustained in active 
service, and as the evidence contains several medical 
opinions which indicate there are more likely explanations 
for the veteran's Parkinson's disease, none of which involve 
active service, the preponderance of the evidence is against 
the veteran's claim, and service connection may not be 
established.  


ORDER

Entitlement to service connection for Parkinson's 
syndrome/disease is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 



